Title: [July 1780]
From: Adams, John Quincy
To: 



      Tuesday 25th of July.
      
      
       At about eleven o clock took leave of all my Schoolmates, and went to Paris, with an intention to set out for Holland on thursday, next.
      
      

      Wednesday 26th.
      
      
       Prepared everything for the journey. In the afternoon pappa went to Dr. Franklin’s for a Passport.
      
      
       
        
   
   At this time American ministers were empowered to issue passports to Americans traveling in the country to which they were accredited (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:xv).


       
      
      

      Thursday 27th.
      
      
       Stevens went to the lewtenants of the Police for a passport to go out of the kingdom. He could not get it till 10 o clock. At twelve o clock we dined. Mr. Austin, Mr. Appleton, Mr. Dana, Mr. Thaxter Mr. Fox Captn. Robinson and Dr. Foulk took leave of us and at about 1 o clock we sot out. We passed over the boulevards and out of the porte St. Martin and left Paris. We had very good roads passed over some land very well cultivated and at about ten o clock at night we arrived at Compiègne which is a small city and a very old one. We came 9 Posts and a half which is 57 Miles to day.
      
      
       
        
   
   Jonathan Loring Austin, one-time secret agent for Franklin in England and secretary for JA at Passy, had come back to Europe in a vain endeavor to secure a loan for Massachusetts from Dutch, French, and Spanish authorities (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 16:303–308; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .3:262–263).


       
       
        
   
   John Appleton, son of Nathaniel Appleton, the commissioner of the Continental Loan Office and Boston merchant, was in Paris on mercantile business and later followed the Adams’ party to Holland, carrying letters for JA (Francis Dana to JA, 31 July, Adams Papers; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .3:390, where the date of Dana’s letter is incorrectly given as 31 Aug.).


       
       
        
   
   George Fox, an American traveler in Europe, portrayed as a man of “fortune and genius,” sympathetic to the promotion of agriculture, natural history, and the arts in America (Anne H. Cresson, “Biographical Sketch of Joseph Fox, Esq., of Philadelphia,” PMHBPennsylvania Magazine of History and Biography., 32:196 [April 1908]; Cal. Franklin Papers, A.P.S.,I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols. 2:243).


       
       
        
   
   Dr. John Foulke, described in Benjamin Rush’s letter of introduction for him to JA as “a young gentleman of a respectable Quaker family who goes to France to finish his Studies in Medicine” (Benjamin Rush to JA, 28 April, Adams Papers).


       
      
      

      Friday 28th of July 1780.
      
      
       This morning we got up at about 5 o clock. We breakfasted upon tea and the Horses being come at about 6 o clock we sot away from Compiegne. We had very good roads. We dined in the carriage and went as far as Valenciennes. At a small city call’d Cambray we were stopped to be search’d but by the means of a half a crown conducted into their hands we passed along. At Valenciennes we were stopped again for the same thing twice but by the foresaid Manner we passed along. We Shall lodge at the sign of the swan; we got in at about half after nine o clock. This is the last city in France. The whole country which we have passed over to day is cultivated, we saw wheat, rye, Barley, oats, flax, and all sorts of grain. What difference there is from this part of the country than from going from Paris to Nantes!
      
      

      Saturday 29th 1780.
      
      
       This Morning we got up at about 7 o clock and at about half after seven we set away from VALENCIENNES. We were stopped a going out of the city by the excisemen but by the way of yesterday passed along. When we had got almost at the end of our post we were stopped again, but the same way and we passed along. But at the end of the post we were stopped and by the excisemen who belong to her Majesty the Empress Queen; we were searched and our trunk was plumbed. Her Majesty’s arms were stamped on a bit of Lead and put on to our trunk, which hinders our being stopped any more. We passed by MONS which is a city and a very pretty one. The Meadows all around it, the sheperds flocks, cattle feeding, the green orchards, made a beautiful prospect. In fine, I never saw a more beautiful one in my life; at about half after five we arrived at Bruxelles. Pappa went out to find Mr. Jennings but he was not at home. My pappa met Mrs. Izard in the street. At about eight o clock Mr. Jennings came to our lodgings (we lodge at L’hotel de L’lmperatrice) and stay’d some time after which he went away.
      
      
       
        
   
   Maria Theresa (1717–1780), Archduchess of Austria and Empress of the Hapsburg dominions which included the Austrian Netherlands (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
       
        
   
   Edmund Jenings, Maryland-born, English-educated lawyer and commercial agent who moved from England to Brussels, where he proved helpful to JA in placing pro-American articles in the British press. For a more thorough account of Jenings’ connection with JA and his other activities and subsequent disappointments, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:355–356.


       
       
        
   
   Mrs. Alice Izard, a De Lancey from New York, was the wife of Ralph, a wealthy South Carolina plantation owner and U.S. commissioner to the court of Tuscany in 1777. He was just returning to America, recalled by the congress. The government of Tuscany had never received Izard as commissioner. Consequently, he had remained in France, where he and Franklin quarreled bitterly over his prerogatives (Correspondence of Mr. Ralph Izard, of South Carolina, from the Year 1774 to 1804; with a Short Memoir. Volume I., ed. Anne Izard Deas, N.Y., 1844, p. v–vi). The Izards’ numerous offspring, several of whom JQA mentions in the following day’s entry, cannot be specifically identified, but they are listed in Langdon Cheves, “Izard of South Carolina,” S.C. Hist, and Geneal. Mag., 2:205–240 (July 1901).


       
      
      

      Sunday 30th.
      
      
       This Morning Pappa went out and at about half after one came home with Mr. Jennings who dined here. After dinner we went to the parc. We walked there some time after which we went to the cathedral. We met Mr. Jennings’s Nephew whose name is Bordly. We heard part of a sermon spoke in Flemish. We saw an alter the banisters of which were of Solid silver and cost 30000 Pound sterling. We heard some very good musick: after which we went to Mr. Lee’s, a little after we got there Mrs. Izard, her son, and two daughters, came and a Miss Steed. We drank tea at Mr. Lee’s, and stay’d there till about eight oclock P.M. when My Pappa, Mr. Lee, Mr. Jennings, Mr. Bordly, my Brother Charles and myself took a walk down the town and saw the canals; we walk’d along upon the ramparts which was a very agreable place: and at about half after nine we got home to our lodgings.
      
      
       
        
   
   This is probably either Matthias or John, sons of John Beale Bordley, the agriculturist, a half-brother of Jenings (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.; Mrs. Elizabeth Bordley Gibson, Biographical Sketches of the Bordley Family, of Maryland . . ., Phila., 1865, p. 21–26, 78–79).


       
       
        
   
   William Lee, brother of Richard Henry and Arthur Lee, chosen by congress as commercial agent at Nantes in 1777 and made commissioner to the courts of Berlin and Vienna later in the year. Like Izard, however, Lee failed to gain recognition and was recalled in 1779. He decided to remain in Europe, making Brussels his residence until his return to Virginia in 1783 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Mary Stead, sister of Elizabeth Stead Izard and sister-in-law of Ralph Izard Jr. (“Izard of South Carolina,” S.C. Hist. and Geneal. Mag., 2:236 [July 1901]; “South Carolina Gleanings in England,” same, 4:237 July [1903]).


       
      
      

      Monday 31st of July 1780
      
      
       This morning Pappa went to Mr. Jennings’s lodgings but he was not at home. At about half after eleven o clock Mr. Lee came here and stay’d till about half after twelve. At about twelve Mr. Jennings came and at about one we went to take a walk. We went to the place Royale. We saw the portico out of which the Counts Egmont and Horn came to be executed. It is at present barr’d up and there are two pillars near it and it is a sanctuary for any person who has committed a crime. There is a New Library building there. There is also the statue of Prince Charles there but it is said to be very badly done. From thence we went down to the grande Place, and we saw the Hotel de Ville, on the top of which is St. Michael trampling the devil under his feet, most magnificently done, on the other side of the Place is another large, building on which is this inscription in Letters of gold A PESTE FAME, ET BELLO LIBERA, NOS MARIA PACIS. HIC VOTUM PACIS PUBLICAE AELYSABET CONSECRAVIT. After this we went to Mr. Lee’s house where we found Mr. Bordly. We dined and drank tea there: after tea Mr. Bordly, My Brother Charles, and myself, went to the Park. We walk’d there a little while and went back to Mr. Lee’s but he being gone out we took another turn to the Park. We walked all round the ramparts and had a very pretty view of the town. We saw the statue of Philip 2d. He had a scepter in his hand and a very menacing look. We after this came home and at about ten o clock Pappa got home.
      
      
      
       
        
   
   “From pestilence, hunger, and war free us, Mary of Peace. This vow [or payment of a vow] for public peace Elizabeth consecrated.” This Elizabeth was possibly the wife of Philip II of Spain.


       
      
     